Exhibit 10.1

NBN ENTERPRISES, INC.
270 East Flamingo Road, SUITE 330
Las Vegas, NV 89109
 
April 25,2011


 
MAMMATECH CORPORATION
233 North Garrard
Rantoul,IL 61866


Gentlemen:
 
On behalf of NBN Enterprises, Inc., a Nevada Corporation, ("NBN") this
Engagement Letter memorializes the parties agreement, whereby NBN hereby agrees
to provide strategic business services to Mammatech Corporation, and its
successors and assigns, (collectively "Mammatech" or the Company), and to pay
for the services of the Law Firm of Davis & Associates ("D&A") in connection
with D&A's legal representation of MAMMATECH on Securities Law matters,
Corporate Law Matters, and major Contract Law matters. All of NBN's services
will be rendered from Nevada, and all D&A business services will be rendered
from California, or elsewhere as required.
 
This Engagement Letter memorializes the nature, scope and terms of NBN's
employment, our understanding and agreement as to the services NBN will render,
and the legal services that will be rendered by the law firm of D & A to
Mammatech while the bills for such legal services rendered to Mammatech will be
paid solely by NBN.
 
NBN has agreed to render strategic business services as described above over a
term beginning from this date and continuing through May 1,2013. In addition,
NBN has retained the law firm of D & A to provide transactional Securities Work,
Corporate Work, advise to the Board of Directors on Strategic and Business
Planning, Securities Laws and Securities Markets, and to the extent needed,
Contract Work on major Contracts to the Company.
 
Advice on private placements to raise money, public offerings to raise money,
and merger/acquisition projects would be provided by D&A to the Company under
separate billing arrangements to be negotiated at the time, as would any
separate legal representation of other companies, individuals, or projects
outside of the business and affairs of Mammatech and its successors.
 
D&S does not undertake litigation, but litigating attorneys in D&A's group
practice association are available should a need arise under separate billing
arrangements.
 
D&A will represent Mammatech as described above and NBN will pay D&A directly
for all legal services rendered to Mammatech by D&A, and the Company will not be
charged separately for these legal services. (Any out of pocket costs and travel
expenses, however, will be advanced separately by Mammatech to D&A).
 
 
1

--------------------------------------------------------------------------------

 
 
The parties acknowledge that D&A also represents NBN from time to time in
corporate and business matters, and Donald G. Davis is a principle consultant
for NBN and the principle partner of D&A. D&A also represents Birch First
Advisors, LLC Pier S. Bjorklund, and Helmut Wyzisk from time to time, and
assisted them in their preparation of a consulting agreement and a warrant
recently executed with the Company. The Company waives this potential for
conflict of interest, and acknowledges that if there were a true conflict of
interest between any of these parties and the Company at some future date, D&A
would have to withdraw from representation of Mammatech with respect to
conflicted matters, and the attorney client privilege might be jeopardized.
 
In lieu of NBN's normal cash retainer, and payment of NBN's usual fees in cash
on an hourly basis at the rate of $550 per hour for the services to be provided,
NBN has agreed to waive it usual cash retainer and to waive payment of
compensation for its services in cash at its standard hourly rate. In lieu
thereof, Mammatech agrees to pay NBN as follows:
 
a.   Mammatech will immediately issue as a fully earned retainer to NBN, S-8
registered shares of the common stock of Mammatech which represents in number of
shares, 5% of Mammatech's outstanding capital stock after such share issuance,
calculated on a fully diluted basis (which means calculated assuming exercise of
all options, warrants, convertible securities, and other stock rights, and after
issuance of the shares to NBN); and
 
b.   During the term of this Agreement, as additional shares are issued by
Mammatech and/or its successors to other parties for any purpose, Mammatech
hereby agrees to issue additional shares at the same time to NBN, such that NBN
always has received in the aggregate from all issuances under this Agreement,
shares representing a 5% ownership issuance in the "then" outstanding capital
stock of Mammatech and/or its successors, calculated on a fully diluted basis
(calculated as described above). All such additional shares so issued shall be
issued as partial compensation to NBN for consulting services previously
rendered in full, and legal services previously provided by D&A to Mammatech,
and shall be deemed paid for in full by NBN as of the date of such issuance of
additional shares; and
 
c.   Following the termination of this Agreement and for a period of 12 months
thereafter, as additional shares are issued by Mammatech and/or its successors
to other parties for any purpose, Mammatech hereby agrees to issue additional
shares at the same time to NBN, such that NBN always has received in the
aggregate from all issuances under this Agreement, shares representing a 5%
ownership issuance in the "then" outstanding capital stock of Mammatech and/or
its successors, calculated on a fully diluted basis (calculated as described
above). During the aforesaid additional 12 month period after the expiration of
the term of this Agreement, all such additional shares so issued shall continue
to be issued as partial compensation for all services previously rendered by NBN
or paid for by NBN during the original term of this Agreement; and
 
 
2

--------------------------------------------------------------------------------

 
 
d. In addition, Mammatech agrees to pay the sum of $3500 per month in cash over
the term of this Agreement to NBN. Said monthly cash sum may be accrued over up
to the first 3 months of the term, but in any event shall be all due and payable
on the earlier of 90 days from this date or the date on which the Company
realizes additional capital infusion in the form of equity or debt.
 
In light of the uncertain nature of the public trading market for the Company's
stock, which trades only sporadically and by appointment, as well as the startup
development stage of the Company and the risks associated therewith, the parties
agree that the fair value of all shares of the Company to be issued to NBN under
this Agreement is equal to the par value of such shares at the time is issuance.
 
The terms of this Letter Agreement may only be changed by written agreement
formally executed between us.
 
NBN acknowledges that Mammatech's business is still in the process of
development, and that investment in the shares carries significant risk.
 
This letter agreement is declared to be made effective under California law, and
California law shall apply.
 
NBN is pleased to undertake this representation, and we are excited about the
prospect of assisting you.
 
Best personal regards,
NBN Enterprises, Inc
Las Vegas, Nevada.

By:
/s/ Donald. G. Davis     Donald. G. Davis Officer  

 
If the above Agreement is satisfactory, please sign below and fax back an
executed copy to (310) 301-3370, or email to don@securities-attys.com.
 
Undersigned hereby acknowledges and agrees to the terms for the retention of The
NBN Enterprises, Inc. set forth herein,





MAMMATECH CORPORATION   a Florida Corporation        
By:
/s/ Karl Johnson     Karl Johnson     President           Date: April 26, 2011  

 
 
3

--------------------------------------------------------------------------------

 
 